     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.67 Page 1 of 41



 I   Collette Stark (Prose)
     2175 Cowley Way
 2   San Diego, CA 92110
     (619) 347-0726
 3
     videosolutions@me.com
 4
                                                                         FILED
 5   Anton Ewing (Prose)                                                 MAR 2 0 2019
     3077 B Clairemont Drive #372
 6   San Diego, CA 92117                                        CLERK !.J $ OltTRICT rm IRT
     (619) 719-9640                                           SOUTHERfli ,;!ST~1C1 OF' CA .. 1f-ORNIA
 7   anton@antonewing.com                                     BY                 ~         "'' "UTY
 8

 9
     Plaintiffs

IO
II

12
                    THE UNITED STATES FEDERAL DISTRICT COURT
13

14
                          SOUTHERN DISTRICT OF CALIFORNIA

15

16
     Collette Stark, an individual,                Civil Case No. 19CV0366 AJB NLS
17
     Anton Ewing, an individual,                   FIRST AMENDED COMPLAINT
18

19
                     Plaintiff,

20                                                  TCPA 47 USC §227(b)(l)(A)
           vs.                                      TCPA 47 USC §227(c)(5)
21
     Stuart Stall, an individual,
22

23
                         Defendant.
24

25




           Pursuant to Rule 15 of the Federal Rules of Civil Procedure, with 21 days of


                  PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 1
                                                                                                        !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.68 Page 2 of 41



     Defendant filing its Motion to Dismiss, Plaintiff have now filed this First Amended
 2
     Complaint as of right. May it please the Court, Plaintiff Anton Ewing (herein
 3

 4   "Plaintiff Ewing" or "Ewing") and Plaintiff Collette Stark (herein "Stark"), for this
 5
     complaint against Defendant Stuart Stall (herein "Stall" or "Defendant") alleges as
 6

 7
     follows:

 8         The following are the amended allegations that moot Defendant's motion to
 9
     dismiss:
10

II         A. Stall hired and paid a company by the name of US Global to set real
12
                estate appointments for Stall.
13

14
           B. Stall paid US Global $3,900 plus 20% of his real estate broker

15              commissions for 60 leads (appointments) per year.
16
           C. Stall knows that US Global engages in telemarketing to obtain real estate
17

18              leads for Stall.
19
           D. Defendant's attorney Keith Cochran was asked repeatedly to hand over
20

21
                the exact name and address of US Global and he refused.

22         E. Stall is vicariously liable for the illegal acts of the agents he knowingly
23
                hired and paid to make illegal calls in violation of the TCPA.
24

25         F. Each call that was made to Ewing by US Global was done at the directio

                of and on specific orders of Stall.

           G. Stall appeared at Ewing's home in early February 2019. This was not



                PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 2
                                                                                             19CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.69 Page 3 of 41



              just out of pure luck or happenstance. Stall appeared because he paid a
 2
              telemarketer to set the appointment.
 3

 4         H. Stall appear at Stark's home on February 23, 2019 for a real estate listing
 5
              appointment. This was not just out of pure luck or happenstance. Stall
 6

 7
              appeared because he paid a telemarketer to set the appointment.

 8         I. Both the 9th Circuit and the US Supreme Court in the Gomez case have
 9
              held that Stall is vicariously liable for the acts of US Global in TCPA
IO

II            matters.
12
           J. Stall paid US Global to call Ewing from telephone number 844-853-
13

14
              7355.

15         K. US Global, hired by Stall, uses a Five9 automatic telephone dialing
16
              system. This system has been determined to be an ATDS as defined by
17

18            the 9th Circuit.
19
           L. "Absent a clear expression of Congressional intent to apply another
20

21
              standard, the Court must presume that Congress intended to apply the

22            traditional standards of vicarious liability .... " Thomas v. Taco Bell
23
              Corp., 879 F. Supp. 2d 1079, 1084 (C.D. Cal. 2012), affd, 582 F. App'x
24

25            678, 2014 U.S. App. LEXIS 12547, 2014 WL 2959160 (9th Cir. 2014)

              (per curiam). Although we have never expressly reached this question,

              several of our district courts have already concluded that the TCPA



             PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA - 3
                                                                                            19CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.70 Page 4 of 41



              imposes vicarious liability where an agency relationship, as defined by
 2
              federal common law, is established between the defendant and a third-
 3

 4            party caller. This interpretation is consistent with that of the statute's
 5
              implementing agency, which has repeatedly acknowledged the existence
 6

 7
              of vicarious liability under the TCPA. The Federal Communications

 8            Commission is expressly imbued with authority to "prescribe regulations
 9
              to implement the requirements" of the TCPA. 47 U.S.C. § 227(b)(2). As
IO

11            early as 1995, the FCC stated that "[c]alls placed by an agent of the
12
              telemarketer are treated as if the telemarketer itself placed the call." In re
13

14
              Rules and Regulations Implementing the TCPA of 1991, 10 FCC Red.

15            12391, 12397 (1995). More recently, the FCC has clarified that vicarious
16
              liability is imposed "under federal common law principles of agency for
17

18            violations of either section 227(b) or section 227(c) that are committed
19
              by third-party telemarketers." In re Joint Petition Filed by Dish Network,
20

21
              LLC, 28 FCC Red. 6574, 6574 (2013). Because Congress has not spoken

22            directly to this issue and because the FCC's interpretation was included in
23
              a fully adjudicated declaratory ruling, the interpretation must be afforded
24

25            Chevron deference. Gomez v. Campbell-Ewald Co., 768 F.3d 871, 877-

              78 (9th Cir. 2014).

           M. Stall controlled US Global by requiring them to give Stall real estate



             PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 4
                                                                                               !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.71 Page 5 of 41



               lead within zip code 92110, where both Plaintiffs reside. This is
 2
               sufficient control to make Stall vicariously liable.
 3

 4          N. Stall required US Global to ask specific questions on each telemarketing
 5
               call. This is sufficient control to warrant vicarious liability.
 6

 7

 8                                 I.     INTRODUCTION
 9

10
     1.     The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter
11

12   alia, illegal telemarketing to each Plaintiffs DNC registered cellular phone and
13
     home phone through the use of an ATDS is expressly alleged against Defendant
14

15   Stuart Stall.

16   2.     Nature of Action. Something is rotten in Coronado, to wit: Stall has been
17
     bombarding Mr. Ewing and Ms. Stark, without their consent, with autodialed and
18

19   prerecorded calls ("robocalls") as well as "live-transfer" calls using an ATDS as
20
     defined by the 9th Circuit in the Crunch case. Mr. Ewing begged Stall to stop these
21

22   illegal calls, but since then, Defendant Stall and its hired and controlled agents,

23   including but not limited to Global Marketing, have robocalled Plaintiff Ewing and
24
     Stark dozens more times. Mr. Ewing and Ms. Stark bring this action under the
25

     Telephone Consumer Protection Act, 47 U.S.C. § 227 ("TCPA"), in hopes that an

     injunction and damages will encourage Stall, to change their ways.



               PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 5
                                                                                           19CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.72 Page 6 of 41



                                         II. PARTIES
 2
     3.    Plaintiffs Anton Ewing and Collette Stark are citizens of California who
 3

 4   conduct business in California, in this District.
 5
     4.    Defendant Stall is a resident of Coronado, California at 667 Pomona Ave,
 6

 7
     Coronado, CA 92118 and licensed real estate broker.

 8

 9
                             III. JURISDICTION AND VENUE
10

11   5.    Jurisdiction. This Court has federal-question subject matter jurisdiction over
12
     the Plaintiffs TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a
13

14
     federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012). This

15   Court has supplemental subject matter jurisdiction over the Plaintiffs' claim arising
16
     under California's Unfair Competition Law ("UCL"), Cal. Bus. & Prof. Code §§
17

18   17200 et seq., Civil Code §1770(a)(22)(A), because those claims:
19
               a. arises from the same nucleus of operative fact, i.e., Defendant's
20

21
                  telemarketing robocalls to Plaintiff;

22             b. adds little complexity to the case; and
23
               c. relies on the same nucleus of facts, so it's unlikely to predominate
24

25                over the TCPA claims.


     6.    Personal Jurisdiction. This Court has personal jurisdiction over STALL

     because a substantial part of the wrongful acts alleged in this Complaint were

              PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 6
                                                                                             !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.73 Page 7 of 41



     committed in California. For example, STALL made illegal telemarketing
 2
     robocalls to Mr. Ewing, while he was in California. Stall has also subjected
 3

 4   himself to personal jurisdiction in California because he is running said criminal
 5
     operation. It is a crime to violate 47 USC §501 by violating 47 USC §227(b).
 6

 7
     Stall, through their dba's and agents, initiated the primary telemarketing calls to

 8   Plaintiff and then sold, transferred and provided the lead to Stall marketers and
 9
     others in a knowingly illegal manner. California Civil Code§ l 770(a)(22)(A)
10

11   expressly prohibits the prerecorded messages that STALL and Stall and its agents
12
     sent to Plaintiff.
13

14
     7·     Plaintiff Ewing was called on his cellular phone of 619-888-1296 by Stall.

15   Plaintiff was called nine times beginning on or about December, 2018, from 844-
16
     853-7355, numbers owned, used and controlled by Stall and its agents, with a
17

18   prerecorded message that stated "Hello, this is US Global Real Estate ... " and then
19
     "Dave" came on the line and introduced himself as being with "Global Realty."
20

21
     After many personal questions were asked and answered, Dave transferred the call

22   to another Stall person.
23
     8.     Plaintiff received another robo call with a prerecorded message from
24

25   "Robert" February 7, 2019.

     9.     "Where, as here, there is no applicable federal statute governing personal

     jurisdiction, the district court applies the law of the state in which the district court



               PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 7
                                                                                                 19CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.74 Page 8 of 41



     sits." Yahoo! Inc. v. La Ligue Cantre Le Racisme Et L'Antisemitisme, 433 F.3d
 2
     1199, 1205 (9th Cir. 2006); Panavision Intern., L.P. v. Toeppen, 141 F.3d 1316,
 3

 4   1320 (9th Cir. 1998). "Because California's long-arm jurisdictional statute is
 5
     coextensive with federal due process requirements, the jurisdiction analyses under
 6

 7
     state law and federal due process are the same." Yahoo!, 433 F.3d at 1205 (citing

 s   Panavision, 141 F.3d at 1320). Due process requires that Defendants must have
 9
     minimum contacts with the forum such that the assertion of jurisdiction in that
10

11   forum "'does not offend traditional notions of fair play and substantial justice."'
12
     Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1155 (9th Cir. 2005) (quoting Int'/
13

14
     Shoe Co. v. Washington, 326 U.S. 310, 315, 66 S. Ct. 154, 90 L. Ed. 95 (1945)).

15   10.   There are two types of personal jurisdiction: general and specific. Daimler
16
     AG v. Bauman, 134 S. Ct. 746, 754-55, 187 L. Ed. 2d 624 (2014). "For general
17

1s   jurisdiction to exist over a nonresident defendant ... , the defendant must engage
19
     in 'continuous and systematic general business contacts,' that 'approximate physical
20

21
     presence' in the forum state." Schwarzenegger v. Fred Martin Motor Co., 374 F.3d

22   797, 801 (9th Cir. 2004) (quoting Helicopteros Nacionales de Colombia, S.A. v.
23
     Hall, 466 U.S. 408, 416, 104 S. Ct. 1868, 80 L. Ed. 2d 404 (1984); Bancroft &
24

25   Masters, Inc. v. Augusta Nat'!, Inc., 223 F.3d 1082, 1086 (9th Cir. 2000)) (internal

     citations omitted). To establish specific jurisdiction, Plaintiff must show: "(1) [t]he

     non-resident defendant ... purposefully direct[ ed] [its] activities or consummate[d]



              PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 8
                                                                                               !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.75 Page 9 of 41



     some transaction with the forum or resident thereof; or perform some act by which
 2
     [it] purposefully avail[ ed] [itself] of the privilege of conducting activities in the
 3

 4   forum, thereby invoking the benefits and protections of its laws; (2) the claim must
 5
     be one which arises out of or relates to the defendant's forum-related activities; and
 6

 7
     (3) the exercise of jurisdiction must comport with fair play and substantial justice,

 8   i.e. it must be reasonable." Id. at 802. At least two courts in the 9th have found
 9
     specific jurisdiction in circumstances similar to this case. One court found personal
10

11   jurisdiction where the out-of-state defendant sent numerous unsolicited fax
12
     advertisements to a California-based plaintiff. Global Commc'ns, Inc. v. Blue Jay,
13

14
     Inc., No. C 08-4254 PJH, 2009 U.S. Dist. LEXIS 1616, 2009 WL 29905, at *2, 8-

15   10 (N.D. Cal. Jan. 5, 2009). Another court found personal jurisdiction where the
16
     defendant operated a website that the California-plaintiff used, called and emailed
17

18   the plaintiff numerous times, and the plaintiffs claims arose out of those contacts.
19
     Heidorn v. BDD Mktg. & Mfg. Co., LLC, No. C-13-00229 JCS, 2013 U.S. Dist.
20

21
     LEXIS 177166, 2013 WL 6571629, at *8 (N.D. Cal. Aug. 19, 2013). Drew v.

22   Lexington Consumer Advocacy, LLC, No. 16-cv-00200-LB, 2016 U.S. Dist.
23
     LEXIS 52385, at *4-7 (N.D. Cal. Apr. 18, 2016)
24

25   11.   Venue. Venue is proper in this District pursuant to 28 U.S.C. § 139l(b)(l)-

     (2) because a substantial part of the events giving rise to the claims occurred in this

     District and because Defendant Stall resides in, i.e., is subject to personal



              PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 9
                                                                                               !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.76 Page 10 of 41



 1   jurisdiction in, this District.   STALL has purposefully directed its activities to
 2
      California and advertises that it does business in California.
 3

 4          IV. TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227
 5
      12.    In 1991, Congress enacted the TCPA in response to a growing number of
 6

 7
     consumer complaints regarding telemarketing.

 8    13.    The TCPA makes it unlawful "to make any call (other than a call made for
 9
     emergency purposes or made with the prior express consent of the called party)
10

11   using an automatic telephone dialing system or an artificial or prerecorded voice ...
12
     to any telephone number assigned to a ... cellular telephone service." 47 U.S.C.
13

14
     §227(b)(1 )(A)(iii).

15    14.    The TCPA makes it unlawful "to initiate any telephone call to any
16
     residential telephone line using an artificial or prerecorded voice to deliver a
17

18   message without the prior express consent of the called party, unless the call is
19
     initiated for emergency purposes, is made solely pursuant to the collection of a
20

21
     debt owed to or guaranteed by the United States, or is exempted by rule or order"

22   of the Federal Communication Commission ("FCC"). 47 U.S.C. § 227(b)(l)(B).
23
      15.    The TCPA provides a private cause of action to persons who receive calls in
24

25   violation of§ 227(b). 47 U.S.C. § 227(b)(3).

      16.    The TCP A makes it unlawful to make telemarketing solicitations to

     telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(c); 47



               PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA • 10
                                                                                             !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.77 Page 11 of 41



     C.F.R. § 64.1200(c)(2).
 2
      17.   The TCPA provides a private cause of action to persons who receive calls in
 3

 4   violation of§ 227(c). 47 U.S.C. § 227(c)(5).
 5
      18.   According to findings of the FCC, the agency vested by Congress with
 6

 7
     authority to issue regulations implementing the TCPA, automated or prerecorded

 8   telephone calls are a greater nuisance and invasion of privacy than live solicitation
 9
     calls and can be costly and inconvenient.
10

11    19.   The FCC also recognizes that "wireless customers are charged for incoming
12
     calls whether they pay in advance or after the minutes are used." In re Rules and
13

14
     Regulations Implementing the Tel. Consumer Prat. Act of 1991, 18 FCC Red.

15    14014, 14115 ir 165 (2003).
16
     20.    The FCC requires "prior express written consent" for all autodialed or
17

1s   prerecorded telemarketing robocalls to wireless numbers and residential lines. In
19
     particular:
20

21
            [A] consumer's written consent to receive telemarketing robocalls
            must be signed and be sufficient to show that the consumer: (1)
22          received clear and conspicuous disclosure of the consequences of
23          providing the requested consent, i.e., that the consumer will receive
            future calls that deliver prerecorded messages by or on behalf of a
24
            specific seller; and (2) having received this information, agrees
25          unambiguously to receive such calls at a telephone number the
            consumer designates. In addition, the written agreement must be
            obtained without requiring, directly or indirectly, that the agreement
            be executed as a condition of purchasing any good or service. In the
            Matter ofRules & Regulations Implementing the Tel. Consumer Prat.



              PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 11
                                                                                             !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.78 Page 12 of 41



            Act of 1991, 27 FCC Red. 1830, 1844 ~ 33 (2012) (footnote and
 2          internal quotation marks omitted).
 3
      21.   FCC regulations "generally establish that the party on whose behalf a
 4
      solicitation is made bears ultimate responsibility for any violations." In the Matter
 5

 6    ofRules and Regulations Implementing the Tel. Consumer Prof. Act of 1991, 10
 7
      FCC Red. 12391, 12397 ~ 13 (1995).
 8

 9    22.   The FCC confirmed this principle in 2013, when it explained that "a seller
10
      ... may be held vicariously liable under federal common law principles of agency
II
      for violations of either section 227(b) or section 227(c) that are committed by
12

13   third-party telemarketers." In the Matter ofthe Joint Petition Filed by Dish
14
     Network, LLC, 28 FCC Red. 6574, 6574 ~ 1 (2013).
15

16   23.    The 9th Circuit has defined an ATDS as follows: "we conclude that the
17
     statutory definition of ATDS is not limited to devices with the capacity to call
18
     numbers produced by a "random or sequential number generator," but also
19

20    includes devices with the capacity to dial stored numbers automatically.
21
     Accordingly, we read§ 227(a)(l) to provide that the term automatic telephone
22

23    dialing system means equipment which has the capacity--{1) to store numbers to
24
     be called or (2) to produce numbers to be called, using a random or sequential
25
     number generator-and to dial such numbers."

      24.   Senator Fritz Hollings complained, "[c]omputerized calls are the scourge of

     modern civilization. They wake us up in the morning; they interrupt our dinner at

              PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 12
                                                                                              19CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.79 Page 13 of 41



      night; they force the sick and elderly out of bed; they hound us until we want to rip
 2
      the telephone right out of the wall." 137 Cong. Rec. S16,205 (daily ed. Nov. 7,
 3

 4    1991) (statement of Sen. Hollings). Recipients deemed that "automated telephone
 5
      calls that deliver an artificial or prerecorded voice message are more of a nuisance
 6

 7
      and a greater invasion of privacy than calls placed by 'live' persons." S. Rep. No.

 8    102-178, at 4.
 9
     25.    The plausibility standard 'calls for enough fact to raise a reasonable
10

11    expectation that discovery will reveal evidence' of the defendant's liability."
12
     Miyahira v. Vitacost.com, Inc., 715 F.3d 1257, 1265 (11th Cir. 2013) (quoting
13

14
     Twombly, 550 U.S. at 556). The Federal Communications Commission ("FCC")

15   which has authority to implement the TCPA's provisions, see 47 U.S.C. §
16
     227(b )(2) - has stated that a plaintiff, to establish a TCPA violation, "need only
17

18   show that [the Defendant] called a number assigned to a cellular telephone service
19
     using an automatic dialing system or prerecorded voice." Breslow v. Wells Fargo
20

21
     Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012). Because the Defendants

22   have violated multiple subsections of 47 U.S.C. §227, including but not limited to
23
     47 U.S.C. §227(b)(l)(A) and §227(c), then Defendants, and each of them, have
24

25   committed the criminal violation of 47 U.S.C. §501.

     26.    "[P]rior express consent is an affirmative defense, not an element of the

     claim," meaning a plaintiff"need not plead that he did not give his prior express



              PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 13
                                                                                              !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.80 Page 14 of 41



     consent." Manfredv. Bennett Law, PLLC, No. 12-CV-61548, 2012 WL 6102071,
 2
     at *2 (S.D. Fla. Dec. 7, 2012). Rather, "[t]he only thing [a] [p]laintiffmust plead
 3

 4   to establish a violation of the TCPA is that the [d]efendants left voicemail
 5
     messages at a number assigned to a cellular telephone service using an automatic
 6

 7
     dialing system or an artificial or pre-recorded voice." Id. (denying motion to

 8   dismiss for failure to state a claim where the plaintiff alleged "that [the]
 9
     [d]efendants used an Automatic Telephone Dialing System or an artificial or pre-
10

11   recorded voice to place the telephone calls to [the] [p]laintiffs cellular phone.").
12
     27.   Plaintiff Ewing alleges that Defendants Stall placed repeated automated
13

14
     telephone calls to Plaintiff Ewing's cell phone (619-719-9640) and home phone

15   (619-798-2016) from their phones and that the calls exhibited signs of being made
16
     with an Automated Telephone Dialing System, including repeated telemarketing
17

18   calls to Plaintiff Ewing within a period of time in January 2019 and the presence o
19
     a pause or click (which is proven by the recording), which is commonly associated
20

21
     with an Automated Telephone Dialing System (ATDS). Those allegations are true

22   and are sufficient to establish the elements of a TCPA claim.
23
     28.   "Half of all mobile calls are expected to be spam robocalls in 2019,
24

25   according to call protection company First Orion, which analyzed data from 50

     billion calls over the last 18 months. It found the percentage of spam phone calls

     has jumped from 3.7% of total calls in 2017 to 29.2% in 2018 -       and it predicts



              PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA - 14
                                                                                            !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.81 Page 15 of 41



     that number will hit 44.6% by early 2019, and it will keep rising until half of all
 2
     calls are spam by the year's end." https://www.marketwatch.com/story/heres-why-
 3

 4   youre-getting-so-many-spam-phone-calls-2018-10-12
 5
     29.   California Civil Code section 1770(a)(22)(A) prohibits prerecorded
 6

 7
     telemarketing messages without advance written consent and Plaintiff provided no

 8   such consent.
 9
     30.   As Judge Easterbrook of the Seventh Circuit recently explained in a TCPA
10

11   case regarding calls to a non-debtor similar to this one:
12
           The Telephone Consumer Protection Act...is well known for
13         its provisions limiting junk-fax transmissions. A less-litigated
14
           part of the Act curtails the use of automated dialers and
           prerecorded messages to cell phones, whose subscribers· often
15         are billed by the minute as soon as the call is answered--and
16         routing a call to voicemail counts as answering the call. An
           automated call to a landline phone can be an annoyance; an
17
           automated call to a cell phone adds expense to annoyance.
18         Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (71h Cir. 2012)
19
     31.   As the Court unanimously held in Haines v. Kerner, 404 U.S. 519 (1972), a
20

21
     pro se complaint, "however inartfully pleaded," must be held to "less stringent

22   standards than formal pleadings drafted by lawyers" and can only be dismissed for
23
     failure to state a claim if it appears "'beyond doubt that the plaintiff can prove no
24
25   set of facts in support of his claim which would entitle him to relief."' Id., at 520-

     521, quoting Conley v. Gibson, 355 U.S. 41, 45-46 (1957)." Estelle v.

     Gamble (1976) 429 U.S. 97, 106 [97 S.Ct. 285, 292, 50 L.Ed.2d 251, 261].



              PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 15
                                                                                              19CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.82 Page 16 of 41



                                         V.STANDING
 2
      32.   The court must evaluate lack of statutory standing under the Rule 12(b)(6)
 3

 4   standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,
 5
     because Plaintiff is proceeding pro se, his complaint "must be held to less stringent
 6
     standards than formal pleadings drafted by lawyers" and must be "liberally
 7

 s   construed." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reaffirming
 9
     standard reviewing prose complaints post-Twombly). The Ninth Circuit has
10

11   concluded that the court's treatment of pro se filings after Twombly and Iqbal
12
     remain the same and pro se pleadings must continue to be liberally construed.
13
     Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010); see also McGowan v. Hulick,
14

15   612 F.3d 636, 640-42 (7th Cir. 2010); Bustos v. Martini Club Inc., 599 F.3d 458,
16
     461-62 (5th Cir. 2010); Harris v. Mills, 572 F.3d 66, 71-72 (2d Cir. 2009) (noting
17

18   that even following Twombly and Iqbal, "we remain obligated to construe a pro se
19
     complaint liberally").
20
     33.    Standing is proper under Article III of the Constitution of the United States
21

22   of America because Plaintiffs claims state:
23
            A. A valid injury in fact;
24

25          B. which is traceable to the conduct of Defendants;

            C. and is likely to be redressed by a favorable judicial decision. See,

               Spokeo, Inc. v. Robins, 578 U.S._ _(2016) at 6, and Lujan v. Defenders



              PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 16
                                                                                             !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.83 Page 17 of 41



               of Wildlife, 504 U.S. 555 at 560. In order to meet the standard laid out in
 2
               Spokeo and Lujan, Plaintiffs must clearly allege facts demonstrating all
 3

 4             three prongs above.
 5
     The "Injury in Fact" Prong.
 6

 7
     34.   Plaintiffs injury in fact, must be both "concrete" and "particularized" in

 8   order to satisfy the requirements of Article III of the Constitution, as laid out in
 9
     Spokeo (Id.). For an injury to be "concrete," it must be a de facto injury, meaning
10

11   that it actually exists. In the present case, Plaintiff was called on his cellular phone
12
     at least four (4) times by Defendants. In fact, Plaintiff expressly informed
13

14
     Defendants to cease and desist from all future telemarketing on the very first call.

15   Such calls are a nuisance, an invasion of privacy, and an expense to Plaintiff in
16
     multiple ways. Soppe! v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir.
17

1s   2012). Defendant's invasion of Plaintiffs right to privacy is further exacerbated by
19
     the fact that Plaintiffs phone number, at all times relevant to this litigation, was on
20

21
     the National Do-Not-Call Registry (hereinafter, "DNC Registry"). As well,

22   Plaintiff had no prior business relationship with Defendants prior to receiving the
23
     seriously harassing and annoying calls by Stall and by STALL. All of Plaintiffs
24

25   injuries are concrete and de facto. For an injury to be "particularized" means that

     the injury must "affect the plaintiff in a personal and individual way." Spokeo, Inc.

     v. Robins, 135 S.Ct. 1540, 578 US._ (2016) at 14. In the instant case, it was


              PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 17
                                                                                                !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.84 Page 18 of 41



     Plaintiff's phone that was called and it was Plaintiff who answered the calls. It
 2
     was Plaintiff's personal privacy and peace that was invaded by Defendant's
 3

 4   persistent phone calls using an ATDS and a pre-recoded message, despite Plaintiff
 5
     having no prior business relationship with Defendants and Plaintiff's attempt to
 6

 7
     avoid the damage by registering his number on the DNC Registry. Additionally,

 8   Plaintiff Ewing has a clear warning on each and every page of his web domain that
 9
     warns offenders that if you call, you will be sued. In fact, Ewing had to remove his
10

11   own phone number from his web page several years ago (please go ahead and
12                                               I
     verify this on the waybackmachine ) due the incessant, annoying and harassing
13

14
     calls by scam telemarketers like these defendants. Moreover, a simple Google

15   search of Ewing's phone number will yield page after page of warnings that
16
     threaten a civil suit if you call. And, Ewing has sent out hundreds of emails to
17

18   TCPA defense attorneys nationwide warning them that if their clients call Ewing's
19
     phone, they will be sued. Finally, Plaintiff is responsible to pay the bill on his
20

21
     cellular phone, and to pay the bill for the electric utility company kilowatt-hour

22   power usage to recharge it. All of these injuries are particularized and specific to
23
     Plaintiff and will be the same injuries suffered by Plaintiff.
24

25   The "Traceable to the Conduct of Defendants" Prong




     1
      Exact copy of web page in 2015:
     https://web.archive.org/web/20151109045712/http://www.antonewing.com:80/contact

                PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 18
                                                                                            !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.85 Page 19 of 41



     3 5.    The second prong required to establish standing at the pleadings phase is
 2
     that Plaintiff must allege facts to show that their injury is traceable to the conduct
 3

 4   of Defendants. In the instant case, this prong is met by the fact that the calls to
 5
     Plaintiff's cellular phone and home phone (land line) were placed either by
 6

 7
     Defendants directly, or by Defendants' agent at the express direction and control o

 8   Defendants. See Jones v. Royal Admin. Se11!s., 866 F.3d 1100 (9th Cir. 2017) ten
 9
     factor test from the 9th Circuit and Civil code §2307.
10

11   The "Injury is Likely to be Redressed by a Favorable Judicial Opinion"
12
     Prong
13

14
     36.    The third prong to establish standing at the pleadings phase requires Plaintif

15   to allege facts to show that the injury is likely to be redressed by a favorable
16
     judicial opinion. In the present case, Plaintiff's Prayers for Relief includes a
17

1s   request for damages for each call made by Defendants, as authorized by statute in
19
     47 U.S.C. § 227. The statutory damages were set by Congress and specifically
20

21
     redress the financial damages suffered by Plaintiff. Furthermore, Plaintiff's

22   Prayers for Relief request injunctive relief to restrain Defendants from the alleged
23
     abusive practices in the future. The award of monetary damages and the order for
24

25   injunctive relief redress the injuries of the past and prevent further injury in the

     future. Because all standing requirements of Article III of the U.S. Constitution




               PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 19
                                                                                              19CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.86 Page 20 of 41



     have been met, as laid out in Spokeo, Inc. v. Robins, 578 U.S._ (2016), Plaintiff
 2
     has standing to sue Defendants on the stated claims.
 3

 4   37.    " ... [C]ourts in the Ninth Circuit have held that "allegations of nuisance and
 5
     invasions of privacy in TCPA actions are concrete" injuries that establish standing.
 6

 7
     See Mbazomo v. ETourandtravel, Inc., 16-CV-2229-SB, 2016 U.S. Dist. LEXIS

 8    170186, 2016 WL 7165693, at *2 (E.D. Cal. Dec. 8, 2016). InMbazamo, the court
 9
     held that a violation of the TCPA represents a concrete injury because "[t]he
10

11   history of sustaining claims against both unwelcome intrusion into a plaintiffs
12
     seclusion and unceasing debt-collector harassment are squarely 'harm[ s] that [have]
13

14
     traditionally been regarded as providing a basis for a lawsuit."' Mbazomo, 2016

15   U.S. Dist. LEXIS 170186, 2016 WL 7165693, at *2 (quotingSpokeo, 136 S.Ct. at
16
      1549-50). The court declined to follow Romero, explaining that Romero
17

18   "improperly erodes the pleading standard set under Fed. R. Civ. P. 8(a) .... A
19
     plaintiff [need only] plausibly tie the alleged acts of the defendant to the alleged
20

21
     harms suffered." Id. Messerlian v. Rentokil N. Am., Inc. (C.D.Cal. Dec. 15, 2016,

22   No. CV 16-6941-GW (GJSx)) 2016 U.S.Dist.LEXIS 175224, at *7-8.
23
     38.    "To establish injury in fact, a plaintiff must show that he or she suffered 'an
24
25   invasion of a legally protected interest' that is 'concrete and particularized' and

      'actual or imminent, not conjectural or hypothetical."' Spokeo. at 1548 (quoting

     Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite



              PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 20
                                                                                              19CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.87 Page 21 of 41



      distinct from particularization. Id. An injury is "particularized" if it affects "the
 2
     plaintiff in a personal and individual way." Id. In addition, for an injury to be
 3

 4   "concrete", it must be "de facto," meaning that it is "real" and not "abstract." Id.
 5
     However, an injury need not be "tangible" in order to be "concrete," and intangible
 6

 7
     injuries may constitute injury in fact. Id. at 1549. In order to determine whether an

 8   intangible harm constitutes injury in fact, Spokeo provided two factors to be
 9
     considered: "history and the judgment of Congress." Id. at 1549. Specifically, "(1)
10

II   whether the statutory violation bears a 'close relationship to a harm that has
12
     traditionally been regarded as providing a basis for a lawsuit in English or
13

14
     American courts,' and (2) congressional judgment in establishing the statutory

l5   right, including whether the statutory right is substantive or procedural." Matera v.
16
     Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).
17

1s   Spokeo also held that "the violation of a procedural right granted by statute can be
19
     sufficient in some circumstances to constitute injury in fact." Spokeo, 136 S. Ct. at
20

21
      1549. In such a case, a plaintiff"need not allege any additional harm beyond the

22   one [the legislature] has identified." Id.
23
     39.    The TCPA provides a private right of action for violations of§ 227(b) and
24

25   the associated regulations. 47 U.S.C. § 227(b)(3). Subsection (b) prohibits calls

     (other than for an emergency) to a telephone number assigned to a cellphone by

     way of an automatic telephone dialing system ("ATDS") without the prior express



               PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 21
                                                                                              !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.88 Page 22 of 41



      consent of the called party. 47 U.S.C. § 227(b)(l)(A)(iii). In the Ninth Circuit, a
 2
     plaintiff must show: (1) "the defendant called a cellular telephone number; (2)
 3

 4    "using an automatic telephone dialing system; (3) without the recipient's prior
 5
     express consent." Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1043
 6

 7
     (9th Cir. 2012). A plaintiff must also be a "called party" within the definition of

 8   the TCPA. Charkchyan v. EZ Capital, No. 2:14-cv-03564-0DW (ASx), 2015 U.S.
 9
     Dist. LEXIS 76560, 2015 WL 3660315, at *3 (C.D. Cal. June 11, 2015)
10

11   40.    First, a text message and a prerecorded robotic voice message call are both a
12
     "call" for purposes of the TCPA. Satterfield v. Simon & Schuster, Inc., 569 F.3d
13

14
     946, 952-54 (9th Cir. 2009). Plaintiff supports these allegations with activity logs

15   from December 2018 to February 2019 documenting the calls (see above). This
16
     element is satisfied.
17

1s   41.    Second, Plaintiff adequately pleads use of an automatic telephone dialing
19
     system (" ATDS "). The TCPA defines A IDS to mean "equipment which has the
20

21
     capacity -   (A) to store or produce telephone numbers to be called, using a random

22   or sequential number generator; and (B) to dial such numbers." 47 U.S.C. §
23
     227(a)(l). The focus of the inquiry is on the equipment's capacity to perform this
24

25    function. See Satterfield, 569 F.3d at 951. "Accordingly, a system need not

     actually store, produce, or call randomly or sequentially generated telephone

     numbers, it need only have the capacity to do it." Id. Defendants called with a



              PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 22
                                                                                            !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.89 Page 23 of 41



     prerecorded message, which, by definition requires an auto-dialer that operates
 2
     without human intervention.
 3

 4   42.   "In proving a defendant's use of [an] ATDS under the TCPA, courts have
 5
     recognized the difficulty a plaintiff faces in knowing the type of calling system the
 6

 7
     defendant used without the benefit of discovery." Charkchyan, 2015 U.S. Dist.
                                                                                                        ,
 8   LEXIS 76560, 2015 WL 3660315 at *3. For example, in Charkchyan, the
 9
     plaintiff's allegations supported the use of an ATDS. Id. In that case, the plaintiff
10

11   described the messages received "as being formatted in SMS short code, '670-76,'"
12
     and as being impersonally scripted. Id. This was enough to establish the defendant
13

14
     used an ATDS. Id. Similarly, in Kramer v. Autobytel, the plaintiff alleged

15   sufficient facts to support a reasonable inference that the defendants used an
16
     ATDS: "[The plaintiff] described the messages from SMS short code 77893, a
17

18   code registered to [a defendant]. The messages were advertisements written in an
19
     impersonal manner. [And,] [the plaintiff] had no other reason to be in contact with
20

21
     the Defendants." 759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010). In contrast, the

22   plaintiff in Williams v. T-Mobile USA, Inc. failed to plead more than "legal
23
     conclusions couched in fact" when asserting the "barrage of calls and ...
24

25   frequency and pattern of the calls provide[d] the necessary factual support." No.

      15-cv-3384-JSW, 2015 U.S. Dist. LEXIS 140077, 2015 WL 5962270, at *2-3

     (N.D. Cal. Oct. 14, 2015). See also Daniels v. ComUnity Lending, Inc., No.



              PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 23
                                                                                             !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.90 Page 24 of 41



      13cv488-WQH-JMA, 2014 U.S. Dist. LEXIS 1606, 2014 WL 51275, at *5 (S.D.
 2
      Cal. Jan. 6, 2014) (ATDS use not plausible because the allegations indicated the
 3

 4   defendants directed calls specifically towards the plaintiff).
 5
     43.    Here, Plaintiff Ewing and Plaintiff Stark allege that Defendant Stall
 6

 7
     contacted them using a "telephone dialing system." This is insufficient standing

 8   alone, but as in Charkchyan and Kramer, Plaintiff alleges sufficient additional
 9
     facts. First, each of the calls are available to the Court as audio recordings of the
10

11   robotic voice message that initiated the calls. Second, the calls are impersonal
12
     advertisements: they do not address Plaintiff personally and they advertise
13

14
     Defendant's product. Third, Plaintiff declares that he has never heard of

15   Defendants, visited any location operated by Defendants prior to the harassing and
16
     annoying calls, nor provided his cellular telephone numbers to Defendants or
17

18   consented to receive calls from Defendants. Plaintiff also has had no prior
19
     business relationship with Defendants. Plaintiffs had no reason to be in contact
20

21
     with Defendants nor have they ever purchased any kind of product or service.

22   Plaintiff's allegations are sufficient to establish that Defendants used ATDS in
23
     sending their prerecorded solicitation messages.
24

25   44.    Third, Plaintiff adequately pleads that the conduct was without his prior

     express consent. "Prior express consent" under the TCPA is "consent that is clearly

     and unmistakably stated." Satterfield, 569 F.3d at 955; Charkchyan, 2015 U.S.



              PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 24
                                                                                             !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.91 Page 25 of 41



      Dist. LEXIS 76560, 2015 WL 3660315 at *3. Moreover, "[t]he Federal
 2
      Communications Commission ('FCC'), tasked with instituting implementing
 3

 4   regulations for the TCPA, added an express written consent requirement in the case
 5
     of messages that 'include[] or introduce[] an advertisement or constitute[]
 6

 7
     telemarketing."' Meyer v. Bebe Stores, Inc., No. 14-cv-00267-YGR, 2015 U.S.

 8   Dist. LEXIS 12060, 2015 WL 431148, at *3 (N.D. Cal. Feb. 2, 2015) (citing 47
 9
     C.F.R. § 64.1200(a)(2)). An "advertisement" includes "any material advertising
10

11   the commercial availability or quality of any property, goods, or services." 47
12
     C.F.R. § 64.1200(±)(1 ). "Telemarketing" means the initiation of a telephone call or
13

14
     message for the purpose of encouraging the purchase or rental of, or investment in,

15   property, goods, or services, which is transmitted to any person." Id. §
16
     64.1200(±)(12). Establishing prior express consent of the called party "is an
17

1s   affirmative defense for which the defendant bears the burden of proof."
19
     Charkchyan, 2015 U.S. Dist. LEXIS 76560, 2015 WL 3660315 at *3.
20

21
     45.   In Charkchyan, the plaintiff did not give prior express consent. Id. There, the

22   plaintiff claimed: "(1) he [was] the current subscriber to the cellular telephone at
23
     issue; (2) he [had] never heard of [the defendant]; (3) he [had] never visited any
24

25   location operated by [the defendant]; and (4) he [had] never provided his cellular

     number to [the defendant], nor consented to receiving calls from [the




              PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 25
                                                                                             !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.92 Page 26 of 41



     defendant]." Id. Where the defendant failed to provide any conflicting evidence,
 2
     this was sufficient. Id.
 3

 4   46.    Similarly, in Plaintiffs case, the allegations establish that he did not give
 5
     prior express consent. He declared that he was "the regular user and subscriber to
 6

 7
     the cellular telephone number at issue." He also declared that he has "never heard

 8   of [Defendants], visited any location operated by [Defendants], provided [his]
 9
     cellular telephone number to [Defendants,] or consented to receive text messages
10

11   from [Defendants]." As in Charkchyan, these allegations are sufficient to support
12
     Plaintiffs claims that he did not give prior express consent authorizing Defendants
13

14
     to send the prerecorded messages. Furthermore, the calls promote Stall's real estate

15   business and fall within the FCC's definition of an advertisement and/or
16
     telemarketing. Thus, express written consent was required, and there is no
17

18   evidence of such. This element is consequently satisfied.
19
     47.   Fourth, Plaintiff sufficiently pleads that he was the "called party." To have
20

21
     standing under the TCPA, a plaintiff must be the "called party." See Charkchyan,

22   2015 U.S. Dist. LEXIS 76560, 2015 WL 3660315 at *3, *4; 47 U.S.C. §
23
     227(b)(l)(A). A telephone service subscriber is the "called party" within the
24

25   meaning of the TCPA. Charkchyan, 2015 U.S. Dist. LEXIS 76560, 2015 WL

     3660315 at *3; Gutierrez v. Barclays Group, No. 10cv1012 DMS (BGS), 2011

     U.S. Dist. LEXIS 12546, 2011WL579238, at *4 (S.D. Cal. Feb. 9, 2011). Here,



              PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 26
                                                                                            19CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.93 Page 27 of 41



     Plaintiff declares that he was "the regular user and subscriber to the cellular phone
 2
     number" that received the calls and messages. Plaintiff is therefore the "called
 3

 4   party." See Charkchyan, 2015 U.S. Dist. LEXIS 76560, 2015 WL 3660315 at *3.
 5
     Drew v. Defendants Consumer Advocacy, LLC, No. 16-cv-00200-LB, 2016 U.S.
 6

 7
     Dist. LEXIS 52385, at *11-16 (N.D. Cal. Apr. 18, 2016).

 8                             VI. FACTUAL ALLEGATIONS
 9
     A. Stall
10

11   48.    One of STALL' s strategies for marketing its services is placing
12
     telemarketing robocalls to those who have not consented to receive such
13

14
     solicitations, including Plaintiff.

15   49.    STALL uses equipment that has the capacity to store or produce random or
16
     sequential telephone numbers to be called and that includes autodialers and
17

1s   predictive dialers (each an "automatic telephone dialing system" or "ATDS").
19
     50.    A third party sold leads to Stall and is the marketing agent for Stall. STALL
20

21
     knowingly advertises through STALL. Each Defendant knows of and is aware of

22   each of the other Defendant's duties, responsibilities and function within the
23
     telemarketing operation. Each Defendant is a co-conspirator with each other
24

25   Defendant in this matter. They all know each other, they all talk to eachother.

     They have all designed, planned and orchestrated the telemarketing scheme and

     scam together.



                PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 27
                                                                                             !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.94 Page 28 of 41



     B. Plaintiff
 2
      51.   Plaintiff Anton Ewing and Plaintiff Collette Stark are, and at all times
 3

 4   mentioned herein were, a "person" as defined by 47 U.S.C. § 153(39).
 5
     C. Telephone numbers 619-719-9640 and 619-888-1296
 6

 7
     52.    A phone number beginning 619-719-9640 is registered to Mr. Ewing.

 8   53.    619-719-9640 and 619-798-2016 are on the National Do Not Call Registry.
 9
     54.    Mr. Ewing answers calls made to 619-719-9640.
10

11   55.    Mr. Ewing pays the phone bills for 619-719-9640.
12
     56.    619-272-0515 was paid for by Mr. Ewing and it is on the National Do Not
13

14
     Call Registry.

I5   F. STALL's Illegal Telemarketing Robocalls to Plaintiff
16
     57.    On February 7, 2019, a call to 619-719-9640, which is Mr. Ewing's cellular
17

18   telephone, caused his cell phone to ring. Mr. Ewing picked up. The person on the
19
     other end wasn't anyone Mr. Ewing knew. In fact, it wasn't a person at all; it was
20

21
     a prerecorded voice. The voice advertised carpet cleaning service from STALL.

22   58.    Plaintiff has never heard of STALL and had not given them permission to
23
     call him, let alone with a telemarketing robocall. Mr. Ewing was surprised and
24

25   frustrated to be interrupted by a prerecorded solicitation to a phone number that

     had long been on the National Do No Call Registry. Previously, in December of

     2018, a call to 619-719-9640 caused Mr. Ewing's cell phone to ring again. Again



              PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 28
                                                                                          !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.95 Page 29 of 41



     it was a prerecorded voice, again advertising carpet cleaning, again from STALL's
 2
     telemarketing call center.
 3

 4   59.   It didn't stop there. STALL placed at least 9 telemarketing robocalls to Mr.
 5
     Ewing. Calls in 2018 and 2019 often came from blocked lines. The agent on the
 6

 7
     phone said he was with US GLOBAL and that he had agents on staff. The agents

 8   said their names were Dave and Robert on the calls.
 9
     60.   Most of these robocalls used a prerecorded or artificial voice, while the rest
10

11   were marked by an unnatural click or pause at the beginning-signaling to Mr.
12
     Ewing that the call was placed by an ATDS rather than manually dialed by a
13

14
     person.

15   61.   More than a half dozen of STALL's telemarketing robocalls were made to
16
     Mr. Ewing while he was in California, in this District.
17

18   62.   More than a half dozen ofSTALL's telemarketing robocalls were made to
19
     Mr. Ewing after STALL knew of his desire to never been solicited via
20

21
     telemarketing calls, which is publicly known in this District.

22   63.   Mr. Ewing repeatedly asked STALL to stop calling.
23
     64.   Due to the massive volume ofrobocalls made by Defendant STALL to him,
24

25   Plaintiffs' investigation into the calls and their illegal features (e.g., prerecorded

     voices and placement by an ATDS, as manifested by beginning with an unnatural

     click or pause) is ongoing.



               PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 29
                                                                                              !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.96 Page 30 of 41



                                VII. FIRST CLAIM FOR RELIEF
 2
           (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(l)(A))
 3

 4
     65.      Plaintiffs reallege and incorporate by reference each and every allegation set

 5   forth in the preceding paragraphs.
 6
     66.      The foregoing acts and omissions of STALL and/or its affiliates or agents
 7

 s   constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(l)(A), by making
 9
     non-emergency telemarketing robocalls to the cellular telephone numbers of
10

II
     Plaintiffs without prior express written consent.

12   67.      Each named defendant in this matter is vicariously liable for the acts and
13
     actions of each of the other unnamed persons under the Gomez case from the US
14

15   Supreme Court handed down on January 20, 2016.
16
     68.      Plaintiff is entitled to an award of at least $500 in damages for each such
17

18
     violation. 47 U.S.C. § 227(b)(3)(B).

19   69.      Plaintiff is entitled to an award of up to $1,500 in damages for each such
20
     knowing or willful violation. 47 U.S.C. § 227(b)(3).
21

22   70.      Plaintiffs also seek a permanent injunction prohibiting STALL and its
23
     affiliates and agents from making non-emergency telemarketing robocalls to
24

25
     cellular telephone numbers without prior express written consent of the called

     party.




                PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 30
                                                                                               !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.97 Page 31 of 41



                              VIII. SECOND CLAIM FOR RELIEF
 2
        (Non-Emergency Robocalls to Residential Telephones, 47 U.S.C. § 227(b)(l)(B))
 3

 4
      71.     Mr. Ewing and Ms. Stark reallege and incorporate by reference each and

 5    every allegation set forth in the preceding paragraphs.
 6
      72.     The foregoing acts and omissions of STALL and/or its affiliates or agents
 7

 8   constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(l)(B), by making
 9
     non-emergency prerecorded telemarketing calls to the residential telephone 619-
10

11
     888-1296 number of Mr. Ewing without prior express written consent.

12   73.      Mr. Ewing is entitled to an award of at least $500 in damages for each such
13
     violation. 47 U.S.C. § 227(b)(3)(B).
14

15   74.      Mr. Ewing is entitled to an award of up to $1,500 in damages for each such
16
     knowing or willful violation. 47 U.S.C. § 227(b)(3).
17

18
     75.      Mr. Ewing also seeks a permanent injunction prohibiting STALL, and its

19   affiliates and agents from making non-emergency prerecorded telemarketing calls
20
     to residential telephone numbers without prior express written consent of the called
21

22   party.
23
                                IX. THIRD CLAIM FOR RELIEF
24
     (Telemarketing Solicitations to National Do Not Call Registrants, 47 U.S.C. § 227(c))
25

     76.      Plaintiffs reallege and incorporate by reference each and every allegation set

     forth in the preceding paragraphs.



                PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA - 31
                                                                                               !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.98 Page 32 of 41



      77.      The foregoing acts and omissions of STALL and/or its affiliates or agents
 2
     constitute multiple violations of the TCPA, 47 U.S.C. § 227(c), by making
 3

 4   telemarketing solicitations to residential and wireless telephone numbers listed on
 5
     the Federal Government's National Do Not Call Registry. 47 C.F.R.
 6
 7   §64.1200(c)(2).

 8   78.       Plaintiffs are entitled to an award of at least $500 in damages for each such
 9
     violation. 47 U.S.C. § 227(c)(5)(B).
10

11   79.       Plaintiffs are entitled to an award of up to $1,500 in damages for each such
12
     knowing or willful violation. 47 U.S.C. § 227( c)(5).
13

14
     80.       Plaintiffs also seeks a permanent injunction prohibiting STALL and its

15   affiliates and agents from making telemarketing solicitations to residential and
16
     wireless telephone numbers listed on the Federal Government's National Do Not
17

1s   Call Registry.
19
                                   XI. PRAYER FOR RELIEF
20

21
     WHEREFORE, Plaintiff prays for judgment against all Defendants, jointly and

22   severally, as follows:
23
            A. Leave to amend this Complaint to conform to the evidence presented at trial;
24

25          B. A declaration that actions complained of herein by Stall violate the TCPA,

                  and the UCL;




                 PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 32
                                                                                               !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.99 Page 33 of 41



        C. An order enjoining STALL and STALL and its affiliates and agents from
 2
              engaging in the unlawful conduct set forth herein, including violation of
 3

 4            47 USC §501;
 5
        D. An award to Plaintiffs of damages, as allowed by law under the TCPA, and
 6

 7
              not limited to the calls listed in the preliminary table above;

 8      E. $500 plus threefold damages for intentional or willful violation of the Do-
 9
              Not-Call Registry for each and every call;
10

11      F. For the payment of reasonable attorneys' fees and costs of suit incurred
12
              herein under all applicable statutes and rules including under Cal. Civ.
13

14
              Proc. Code §1021.5 for attorneys that have been or will be hired;

15      G. For an injunction prohibiting all Defendants from ever contacting Plaintiff
16
              ever again in any manner whatsoever, including spam texting,
17

18            robodialing, and spam emailing;
19
        H. $1,500 for each violation of 16 CFR §610.4(b)(iii)(B) initiating a call to a
20

21
              DNC registered number;

22      I. $1,500 for each violation of 47 CFR §64.1601(3) caller ID spoofing;
23
        J. $1,500 for each violation of 47 CFR §64.1200(d)(l) failure to provide copy
24

25            of written do not call policy;

        K. $1,500 for each violation of 47 CFR §64.1200(b)(l) failure to state name of

              business at beginning of call;



             PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 33
                                                                                          !9CV0366
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.100 Page 34 of 41



         L. $1,500 for each violation of 47 USC §227(b)(l)(A)(iii) willful or knowing
 2
               call to cellular phone;
 3

 4       M. $1,500 for each violation of 47 USC §227(b)(l) for using an AIDS;
 5
         N. $1,500 for each violation of 47 USC §227(c) and (d) for calling a phone
 6

 7
               number on the DNC registry; and

 8       0. For any other relief that the Court deems just and proper.
 9

10

11                                XI. DEMAND FOR JURY
12
            Plaintiff demands a trial by jury for all issues so triable.
13

14
      Dated: March 20, 2019

15

16

17

18

19

20

21

22

23

24

25




              PLAINTIFF'S FIRST AMENDED COMPLAINT FOR VIOLATIONS UNDER TCPA- 34
                                                                                        !9CV0366
Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.101 Page 35 of 41




      EXHIBITS IN l 9-CV-0366
               Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.102 Page 36 of 41

                                                                                                                       STATE OF CALIFORNIA
                                                                                                                    DEPARTMENT OF REAL ESTATE
   Tho["'"" "''"'"tloo '""'" bolow """""" pubH< lol.rm•"•" t•koo from tho ~•••"m"\ of Ro•\J;oh!o!MO) d1t•b.,o 1t\ho timo o!vour ln<uiry. II w.llnot ronod pondin1 <hon10>wh1<h ' " boin1 rovlowod for sub"<U<nl dot•I"'' upd1!ing.Also, tho          Ii""" ln!orm•tion prov1dod •n<lud"
  fo1rn•I •dm'""''"'"' '""ns!h>t hOvo boon t>kon '"""" l1<onsoo•            """'"'"'to
                                                                        lho Su""'" aod Profc>olon< Codo ond/or tho AO mini<!"~'° P'°oodutoA<t. AJI of th• inrorm>iloo dl5pl•V<d i• publi< lnform>tion. AlthoU!O !ho busin .. s ond maolin; •ddrm" of "'I •O"!o l1<on5<" Oto !hdudod, '"''
                                                                                                                       lhlorm•llooisnotinlondodfo•mnsm•llln1ou'>0><'.

                                                                                         License infonnatian taken fram records of the Department DI Real Estate on 2/7/2019 6:24:32 AM

License Type.:                                               BROKER

Name.:                                                       Stall, Stuart Murray

Mailing Address:                                             667 POMONA AVE
                                                             CORONADO, CA 9211B

License iO:                                                  01186060

Expiration Oate:                                             10/04/20

•Jctmsc Status:                                              LICENSED

MLO License. Endorsement:                                    NMLS ID: 234979 (Click hl!!:!l ta check the status of the MLO License Endorsement)

Camp.1!!!.Y.
.l>!.L_Q_J,,.t.;.~.!.'-"~-g!.'..o;l_o.rn.."'.m..'i'.J.1.!:   250811 (Click b.<:.r.i:. ta check the •tatus of the MLO License Endorsement.)

                                                             08/16/94 (Unofficial -- taken from secondary records)

_!lrclcer license lssue<t:                                   10/05/00

Former Name(s}:                                              NO FORMER NAMES

Main Office.:                                                667 POMONA AVENUE
                                                             CORONADO, CA 92116-2212

                                                             Old Rock
                                                             AcnVE AS OF 10/05/2000

                                                             Old Ro<:k Mortgage
                                                             AcnvE AS OF 10/05/2000

                                                             Old Rock Real Estate
                                                             AC!1VE AS OF 10/05/2000

Branches:                                                    NO CURRENT BRANCHES

AffiJiated Lice.nse.d Corpcratian(s): NO CURRENT AFF1L!ATEO CORPORATIONS

Salespersons:                                                1m9">1428 - Decker, Glenn Alan
                                                                          License Expiration Date: 03/27/2022

                                                             NO OISCIPIJNARY AcnON

                                                             NO OTHER PUBLIC COMMENTS

                                                             >>>>Public lnfonnatlon re.quest complete.<<<<
Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.103 Page 37 of 41




  ,:·'"''I'" ''·'~·"
  _\],\frt,lf;;
Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.104 Page 38 of 41




                Stuart Stall              YourHome Soji_
                 CEOrTeam Leader
                  BRE#Ol IS60BO
                                     Ci UARANTcJ=l?,,
                                       - Or f'fl l3u!J It!
                                    Call Stuart: (619) 435-2255
                                                   ... and Start Packing!
                                    Or for a FREE Repol"t that Details this
                                                           Exclusive Offer
                                   www.StusSaleGuarantee.com ll! ®
Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.105 Page 39 of 41




      ."'               GLOBAL QUEST MARKETING
                        AND LISTING SOFTWARE (/)
                                                                                                             Seiters (lsell-realestatel

                                                                                                             Construction (/free-estimate)
                                                                                                                                          Buvers (/real-estate-llstlngs)

                                                                                                                                                  Contact (/contact)
                                                                                                                                                                                     Loans (/lo•nS)




        Home (f)" Free Appraisal Estimate, Property Value, Real Estate Listings. International Suye:s

                                                                                                                                                                                    (ldls/weblm/c!lent.php7

      Free Appraisal Estimate, Property Value, Real
                                                                                                                                              SCHEDULE FREE APPRAISAL ESTIMATE
      Estate Listings, International Buyers
                                                                                                                                              OR CONSULTATION
      Global auest Marketing and Ll•ting Software connects sellers, buyers, ln,,.,stors, licensed cc1ntractcrs, and licensed rul
                                                                                                                                                                                                              complete
      estate professionals.
                                                                                                                                                  Cont~ct     TnfDrrilatlon·
      Get the highest ma1ket value, find II stings, sell quickly, find real estate. schedule contractor elrtimates, save a lot cf time,
                                                                                                                                              : Fll'5'tName·'"""
      and maximize profits.
      Call our US Global Referral and Relocation Service at 855-995-9500 to schedule 8ppolntm~nts.




                                                                                                                                                                          ·Select·




                                                                                                                                              : Emall•i


                                                                                                                                                  Appolrrtroent type•

                                                                                                                                              !   lJ Buy Real Estllte
                                                                                                                                                  F"i $•11 R•al ~
                                                                                                                                                  Ci A~fln•nai

                                                                                                                                                  Et Aem11d•I
                                                                                                                                                  [;:~    New Constnictlon

                                                                                                                                                  \iii    Leasing
                                                                                                                                                  :.::!   Purdl•se Loan

                                                                                                                                                  Appolntmon!: D"1o:/Tlme - date •
                                                                                                                                                     201s     <>!l-F~b         •·   a       ~
                                                                                                                                                  Appointment D8'1efTlme •time •
                                                                                                                                                  'Hour • .: Mjnute • !~ am                 ;;;1 pm
Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.106 Page 40 of 41



                                                           Start your r""I =h!te seHrch

          Location:                                                              Distance:
          rcity t   State, er Zip er Address                                    r0~1; ~i-1ocabon                                                            Submit
          LisHng type:                                                           rrop~rty    type;
            For sale                                                            ! Any property type
                                                                                 Beds:                                Bat
                                                                                 [Mi_ni_m~;-~-~"~---~.'              fMi




                                                                      14\0laUStn:ct
                                                                   New York, NY 10005
                                                                     (229) 516-1000




                                              Disclaimui Information lleemed reliable bJt not guaranteed.
                                    Plea.., consult with the r"'1 ostall! prolessiOMI for !l~o-date fisting lnfonnal!on.
        © 2019 Listing information is oopyn9ht of the re;pectjw lrsUng~i'f,.j"\~"""' and <;1"5$ifieds prol.'ided by C


                                                                    JR::S~/;,m




       • Appraisal Estimate (!appraisal-estimate)                                                                           Equal opportunity and equal housing association.
       o Sell Real estate (/sell-realestate)
       o Buy Real Estate (/reaf-estijte-llstlngs)                                                                           Page Generated: Thursday. February 7, 2019 • 12:32
       • Can tractor Estimate (lfree·estlmate}
       • Contact (!contact)                                                                                                 Copyright: 1994·201B, Global Quest Marketing and Listing Software
       o Privacy (lpr.vacyl
       o Terms (/terms)
     Case 3:19-cv-00366-AJB-AHG Document 6 Filed 03/20/19 PageID.107 Page 41 of 41



                                    PROOF OF SERVICE
 2

 3

 4
      I, Anton Ewing, am over 18, a pro per plaintiff in this matter.

 5    I have filed this First Amended Complaint and had it served on Defendant as
 6
      follows:

 7

 8
      First Amended Complaint Case No. 19-cv-0366
 9

10
      By US Mail, postage pre-paid, first class to:

11     FITZGERALD KNAIER LLP
12
      Keith M. Cochran, Esq.
13
      402 West Broadway, Suite 1400
14

15    San Diego, CA 92101
16

17

18

19    Dated March 20, 2019
20

21

22

23

24

25




                                       PROOF OF SERVICE - 1
                                                                                     !9CV0366
